J-A20010-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: M.E.B.-H., A         :    IN THE SUPERIOR COURT OF
MINOR                                    :         PENNSYLVANIA
                                         :
                                         :
APPEAL OF: M.H., FATHER                  :
                                         :
                                         :
                                         :
                                         :    No. 976 EDA 2022

                Appeal from the Decree Entered March 11, 2022
In the Court of Common Pleas of Philadelphia County Juvenile Division at No(s):
                           CP-51-AP-0000714-2021

IN THE INTEREST OF: M.Q.H., A MINOR      :    IN THE SUPERIOR COURT OF
                                         :         PENNSYLVANIA
                                         :
APPEAL OF: M.H., FATHER                  :
                                         :
                                         :
                                         :
                                         :
                                         :    No. 977 EDA 2022

                Appeal from the Decree Entered March 11, 2022
In the Court of Common Pleas of Philadelphia County Juvenile Division at No(s):
                           CP-51-AP-0000715-2021

IN THE INTEREST OF: M.M.H., A MINOR      :    IN THE SUPERIOR COURT OF
                                         :         PENNSYLVANIA
                                         :
APPEAL OF: M.H., FATHER                  :
                                         :
                                         :
                                         :
                                         :
                                         :    No. 978 EDA 2022

                Appeal from the Decree Entered March 11, 2022
In the Court of Common Pleas of Philadelphia County Juvenile Division at No(s):
                           CP-51-AP-0000716-2021

IN THE INTEREST OF: M.B., A MINOR        :    IN THE SUPERIOR COURT OF
                                         :         PENNSYLVANIA
                                         :
APPEAL OF: M.H., FATHER                  :
                                         :
J-A20010-22


                                               :
                                               :
                                               :
                                               :   No. 988 EDA 2022

                     Appeal from the Order Entered April 11, 2022
    In the Court of Common Pleas of Philadelphia County Juvenile Division at No(s):
                               CP-51-DP-0001008-2020

    IN THE INTEREST OF: M.Q.H., A MINOR        :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
    APPEAL OF: M.H., FATHER                    :
                                               :
                                               :
                                               :
                                               :
                                               :   No. 989 EDA 2022

                     Appeal from the Order Entered April 11, 2022
    In the Court of Common Pleas of Philadelphia County Juvenile Division at No(s):
                               CP-51-DP-0001009-2020

    IN THE INTEREST OF: M.H., A MINOR          :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
    APPEAL OF: M.H., FATHER                    :
                                               :
                                               :
                                               :
                                               :
                                               :   No. 990 EDA 2022

                     Appeal from the Order Entered April 12, 2022
    In the Court of Common Pleas of Philadelphia County Juvenile Division at No(s):
                               CP-51-DP-0000520-2020


BEFORE:       BENDER, P.J.E., STABILE, J., and PELLEGRINI, J.*

MEMORANDUM BY BENDER, P.J.E.:                        FILED NOVEMBER 16, 2022




____________________________________________


*   Retired Senior Judge assigned to the Superior Court.



                                           -2-
J-A20010-22



       M.H. (“Father”) appeals from the decrees entered on March 11, 2022,

which granted the petitions filed by the Philadelphia Department of Human

Services (“DHS”) for the involuntary termination of Father’s parental rights

to his minor children, M.E.B.-H. (born in December of 2016), M.Q.H. (born in

May of 2018), and M.M.H. (born in April of 2020) (collectively “the

Children”), pursuant to sections 2511(a)(1), (2), (5), (8), and (b) of the

Adoption Act, 23 Pa.C.S. §§ 2101-2938.1           Father also appeals from the

orders entered on April 11 and April 12, 2022, which changed the

permanency goals for the Children from reunification with Mother and Father

to adoption.2,   3   After careful review, we affirm in part, vacate in part, and

remand with instructions.

       We reproduce the following factual background and procedural history

of this matter, as summarized by DHS:

       [DHS] first learned of the family in 2016[,] after [it] received a
       General Protective Services (GPS) report that Mother had tested
       positive for Percocet at the time of M.[E.B.-]H.’s birth[, i]n
       December [of] 2016.       DHS continued to monitor and stay
       involved with the family over the next few years.

____________________________________________


1Decrees involuntarily terminating the parental rights of T.B. (“Mother”)
were entered on the same date; however, Mother has not filed an appeal.

2 Mother has not filed an appeal from the April 11 and April 12, 2022
permanency review orders.

3 By per curiam order entered May 9, 2022, this Court sua sponte
consolidated the appeals at Nos. 976, 977, 978, 988, 989, and 990 EDA
2022, as these matters involve related parties and issues.



                                           -3-
J-A20010-22


       M.M.H.[, born in April of 2020,] suffered withdrawal symptoms
       from Mother’s use of 20 drugs including amphetamines and
       spent a month in the hospital NICU. Father never once visited
       M.M.H. in the hospital. On May 8, 2020, M.M.H. was ready for
       discharge; DHS obtained an Order of Protective Custody (OPC)
       for M.M.H. and placed him in the care of his paternal aunt.[4]
       The trial court adjudicated M.M.H. dependent on June 10, 2020,
       with Father present.[5]

       In August 2020, DHS learned that M.E.B.-H. and M.Q.H. lacked
       routine medical and dental care. On September 14, 2020, DHS
       filed urgent petitions for M.E.B.-H. and M.Q.H. On November
       20, 2020, the court adjudicated M.E.B.-H. and M.Q.H. as
       dependent and committed them to DHS custody.[6] Father failed
       to attend the hearing.

DHS’s Brief at 9-10 (citations to record omitted).




____________________________________________


4 On May 18, 2020, the Community Umbrella Agency (“CUA”) held an initial
single case plan (“SCP”) meeting, at which the following objectives were
determined for Father: 1) comply with CUA services; 2) attend court
hearings; 3) seek and attend anger management therapy; and 4) attend
weekly, supervised visits with M.M.H. Father’s Brief at 9. Father did not
attend the SCP meeting. Id.

5 At the June 10, 2020 hearing, Mother and Father were referred to the
Achieving Reunification Center (“ARC”) for parenting classes and
employment assistance. The court further referred Mother and Father for
domestic violence counseling, and Father was referred for anger
management counseling. Father’s Brief at 10.

6 At the November 20, 2020 adjudicatory hearing, Father was “referred to
ARC for parenting education, housing assistance, and employment services;
ordered to sign releases and consents; and ordered to comply with the
[Protection from Abuse (“PFA”) order that Mother obtained against him].”
Father’s Brief at 14. Additionally, “Father was referred to [a Continuing
Education Unit (“CEU”)] for a dual diagnosis assessment and three random
drug screens prior to the next court date[,] and ordered to engage in
Menergy for domestic violence counseling.” Id.



                                           -4-
J-A20010-22



      On November 29, 2021, DHS filed petitions to involuntarily terminate

Father’s parental rights to Children, along with petitions for a goal change to

adoption.   A combined hearing was held on these matters on March 11,

2022, at which DHS called multiple witnesses and Father testified on his own

behalf. Following is a summary of the evidence produced at the hearing:

      1. Incarceration

      Father was incarcerated on firearms offenses in approximately
      September [of] 2021. Since being incarcerated, Father has not
      reached out to [the CUA] to have any telephone contact with
      M.E.B.-H. and M.Q.H. Nor has Father taken advantage of any
      programming offered at the prison to complete his case plan
      objectives.

      2. Allegations of Domestic Violence

      Father received domestic violence and anger management
      objectives because Mother made allegations of abuse against
      Father[,] and M.E.B.-H. stated she was scared of Father. Mother
      and Father continued to be in a relationship despite the ongoing
      domestic violence. Mother had a PFA [order] against Father at
      one point.

      Father had multiple criminal charges for domestic violence, with
      Mother as the complainant. All charges were later withdrawn.

      3. Father’s Drug Use and Unemployment

      [Father] has a history of drug use for which he has never
      received treatment.   The trial court referred [F]ather for
      employment services but he never attended.

      4. Lack of Reunification Efforts

      At M.M.H.’s adjudication hearing, Father received his single case
      plan objectives for reunification.    His case plan objectives
      included compliance with CUA case management and court
      orders, biweekly visits with M.M.H., weekly supervised visits with
      M.E.B.-H. and M.Q.H., compliance with [ARC] services,
      parenting, housing, employment, attendance at … Menergy,
      anger management, a [CEU] assessment for dual diagnosis,

                                     -5-
J-A20010-22


     three random drug screens prior to next court hearing, as well
     as a requirement to make his whereabouts known to CUA case
     management.     Before his incarceration, CEU attempted to
     contact Father multiple times to assist him[,] but their efforts
     were unsuccessful.

     To help him meet his objectives, Father also received a referral
     to ARC services in September 2020 for employment, parenting[,]
     and housing assistance. Father failed to respond to phone calls
     and text messages from the reunification intake specialist and as
     a result he was closed out for services the following month on
     October 30, 2020.       [Natalie] Turner[, the case manager
     supervisor,] stated … that there had been no contact from Father
     regarding these objectives throughout the life of the case.

     Father never attended ARC, never attended any other courses
     for parenting, housing[,] or employment and has not made any
     outreach to CUA to try to communicate any efforts towards these
     objectives. Father failed to receive any treatment for anger
     management and domestic violence. Father had 14 months
     prior to his incarceration to make progress toward his case plan
     objectives but he failed to do so.

     At the termination of parental rights (TPR) hearing on March 22,
     2022[, from] which the instant appeal arises, Father testified
     that he knew the objectives he needed to complete to begin the
     process of reunification. When asked why those objectives were
     incomplete, he said that he did not have time because he was
     “going through a lot.” When asked why he never visited M.M.H.,
     he responded “no comment.” … Finally, when asked why he did
     not visit with M.E.B.-H. and M.Q.H., he stated that he was going
     through a lot[,] and he assumed they were taken care of.
     Father has failed to make any substantial reunification efforts.

     5. Minimal Parenting

     At the TPR hearing, the court heard detailed testimony regarding
     Father’s lack of involvement in the Children’s lives over the
     years. … Ms. Turner[] testified as the case manager supervisor
     for the life of the case. Ms. Turner stated that Father never took
     M.M.H. to any medical appointments and does not provide for
     him in any way. When M.E.B.-H. and M.Q.H. came into DHS[’s]
     care, they were behind on medical and dental[ care,] and they
     did not become up to date with care until they were removed
     and placed with [their] maternal great grandmother.


                                   -6-
J-A20010-22


     Further, Father never had any visits with M.M.H.[,] nor has he
     had any telephone contact with him. As for M.E.B.-H. and
     M.Q.H., Father was supposed to have supervised visits with
     them[,] but his last visit was in 2020 at M.M.H.’s birth. Father
     has never provided financially for M.M.H., M.E.B.-H, and M.Q.H.
     Father has never sent cards, letters, or gifts to the three
     [C]hildren[,] and the [C]hildren do not ask to see him.

     When Father had the opportunity to express any desire for
     reunification at the TPR hearing, he instead stated that he did
     not want to push the kids onto others….

     6. Children’s Bond with Current Caregivers

     All three [C]hildren were in the care of trusted, DHS-approved
     relatives at the time of the TPR hearing. All of the Children are
     in pre-adoptive homes.       M.M.H. had been living with [his]
     paternal aunt since his shelter care order on May 11, 2020.
     M.E.B.-H. and M.Q.H. were placed with [their] maternal great-
     grandmother since CUA received the case.

     Ms. Turner testified at the TPR hearing that M.M.H. only
     recognizes [his] paternal aunt as his parent.          Ms. Turner
     described their relationship as “loving, caring; he looks to her as
     a mother. He calls her mommy.” When asked to explain who
     M.M.H. looks to when he’s sick, hungry[,] and hurt, Ms. Turner
     testified that M.M.H. looks to [his] paternal aunt.

     Paternal aunt takes M.M.H. to his medical appointments and
     provides financially for M.M.H. In later testimony, Ms. Turner
     testified that the only mother M.M.H. recognizes is [his] paternal
     aunt and that’s who he calls [“]mom[”]. As of March 10, 2020,
     M.M.H. was deemed by DHS to be in a safe home with his needs
     being met.

     M.E.B.-H. and M.Q.H. have been with [their] maternal great
     grandmother for the life of the case. Ms. Turner was asked to
     testify to [the] maternal great grandmother’s relationship with
     M.E.B.-H. and M.Q.H. When asked to describe the relationship,
     she described it as “loving and caring as well.” When asked who
     they look to when they’re sick, hungry[,] or hurt, Ms. Turner said
     [their] maternal great grandmother. Finally, when asked who
     takes the Children to their medical appointments, Ms. Turner
     said [the Children’s] maternal great grandmother. On March 10,
     2022, the trial court found that M.E.B.-H and M.Q.H. were in a


                                    -7-
J-A20010-22


      safe home with [their] maternal great grandmother, with their
      needs being met.

DHS’s Brief at 10-15 (citations to record omitted).

      At the conclusion of the hearing, the trial court found clear and

convincing evidence to warrant the involuntary termination of Father’s

parental rights to the Children under 23 Pa.C.S. §§ 2511(a)(1), (2), (5), (8),

and (b), and it entered decrees accordingly.    The court further determined

that a goal change to adoption was in the best interest of the Children;

however, it appears that the trial court inadvertently entered orders on

March 11, 2022, reflecting a continued goal of reunification. On April 11 and

12, 2022, the trial court entered amended permanency review orders to

reflect its intended goal change to adoption.

      On April 11, 2022, Father filed timely notices of appeal, along with

concise statements of matters complained of on appeal, pursuant to 23

PA.C.S. § 2511(a)(2)(i).    The trial court subsequently filed a notice of

compliance with Pa.R.A.P. 1925(a), indicating that the reasons for its

involuntary termination of Father’s parental rights and changing the

permanency goals to adoption were stated on the record at the March 11,

2022 hearing, and it attached a copy of the transcript accordingly. Father

now presents the following questions for our review:

      1. Whether the trial court erred by terminating the parental
         rights of [Father] under 23 Pa.C.S.[]§[]2511(a)(1)?

      2. Whether the trial court erred by terminating the parental
         rights of [Father] under 23 Pa.C.S.[]§[]2511(a)(2)?




                                     -8-
J-A20010-22


     3. Whether the trial court erred by terminating the parental
        rights of [Father] under 23 Pa.C.S.[]§[]2511(a)(5)?

     4. Whether the trial court erred by terminating the parental
        rights of [Father] under 23 Pa.C.S.[]§[]2511(a)(8)?

     5. Whether the trial court erred by terminating the parental
        rights of [Father] under 23 Pa.C.S.[]§[]2511(b)?

     6. Whether the trial court erred by determining it to be in the
        [C]hildren’s best interest to change the goal from
        reunification to adoption?

Father’s Brief at 5-6 (unnecessary capitalization and suggested answers

omitted).

     Father’s first five issues relate to the trial court’s termination of his

parental rights. We review such a decree in accordance with the following

standard:

     When reviewing an appeal from a decree terminating parental
     rights, we are limited to determining whether the decision of the
     trial court is supported by competent evidence. Absent an abuse
     of discretion, an error of law, or insufficient evidentiary support
     for the trial court’s decision, the decree must stand. Where a
     trial court has granted a petition to involuntarily terminate
     parental rights, this Court must accord the hearing judge’s
     decision the same deference that we would give to a jury
     verdict. We must employ a broad, comprehensive review of the
     record in order to determine whether the trial court’s decision is
     supported by competent evidence.

In re R.N.J., 985 A.2d 273, 276 (Pa. Super. 2009) (quoting In re S.H., 879

A.2d 802, 805 (Pa. Super. 2005)). Moreover, we have explained that:

     The standard of clear and convincing evidence is defined as
     testimony that is so “clear, direct, weighty and convincing as to
     enable the trier of fact to come to a clear conviction, without
     hesitance, of the truth of the precise facts in issue.”




                                    -9-
J-A20010-22


Id. (quoting In re J.L.C. & J.R.C., 837 A.2d 1247, 1251 (Pa. Super. 2003)).

The trial court is free to believe all, part, or none of the evidence presented

and is likewise free to make all credibility determinations and resolve

conflicts in the evidence.     In re M.G., 855 A.2d 68, 73-74 (Pa. Super.

2004).      If competent evidence supports the trial court’s findings, we will

affirm even if the record could also support the opposite result.       In re

Adoption of T.B.B., 835 A.2d 387, 394 (Pa. Super. 2003).

      We are guided further by the following: Termination of parental rights

is governed by section 2511 of the Adoption Act, which requires a bifurcated

analysis.

      Our case law has made clear that under [s]ection 2511, the
      court must engage in a bifurcated process prior to terminating
      parental rights. Initially, the focus is on the conduct of the
      parent. The party seeking termination must prove by clear and
      convincing evidence that the parent’s conduct satisfies the
      statutory grounds for termination delineated in [s]ection
      2511(a). Only if the court determines that the parent’s conduct
      warrants termination of his or her parental rights does the court
      engage in the second part of the analysis pursuant to [s]ection
      2511(b): determination of the needs and welfare of the child
      under the standard of best interests of the child. One major
      aspect of the needs and welfare analysis concerns the nature
      and status of the emotional bond between parent and child, with
      close attention paid to the effect on the child of permanently
      severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citing 23 Pa.C.S. § 2511,

other citations omitted). The burden is upon the petitioner to prove by clear

and convincing evidence that the asserted grounds for seeking the

termination of parental rights are valid. R.N.J., 985 A.2d at 276.


                                     - 10 -
J-A20010-22


      With regard to section 2511(b), we direct our analysis to the facts

relating to that section. This Court has explained that:

      Subsection 2511(b) focuses on whether termination of parental
      rights would best serve the developmental, physical, and
      emotional needs and welfare of the child. In In re C.M.S., 884
      A.2d 1284, 1287 (Pa. Super. 2005), this Court stated,
      “Intangibles such as love, comfort, security, and stability are
      involved in the inquiry into the needs and welfare of the child.”
      In addition, we instructed that the trial court must also discern
      the nature and status of the parent-child bond, with utmost
      attention to the effect on the child of permanently severing that
      bond. Id. However, in cases where there is no evidence of a
      bond between a parent and child, it is reasonable to infer that no
      bond exists. In re K.Z.S., 946 A.2d 753, 762-63 (Pa. Super.
      2008).    Accordingly, the extent of the bond-effect analysis
      necessarily depends on the circumstances of the particular case.
      Id. at 763.

In re Adoption of J.M., 991 A.2d 321, 324 (Pa. Super. 2010).

      Instantly, the trial court terminated Father’s parental rights pursuant

to sections 2511(a)(1), (2), (5), (8), and (b). We need only agree with the

trial court as to any one subsection of section 2511(a), as well as section

2511(b), in order to affirm. In re B.L.W., 843 A.2d 380, 384 (Pa. Super.

2004) (en banc). Herein, we analyze the court’s decision to terminate under

section 2511(a)(2) and (b), which provide as follows:

      (a) General rule.--The rights of a parent in regard to a child
      may be terminated after a petition filed on any of the following
      grounds:
                                    …

            (2) The repeated and continued incapacity, abuse,
            neglect or refusal of the parent has caused the child
            to be without essential parental care, control or
            subsistence necessary for his physical or mental
            well-being and the conditions and causes of the


                                    - 11 -
J-A20010-22


            incapacity, abuse, neglect or refusal cannot or will
            not be remedied by the parent.

                                      …

     (b) Other considerations.--The court in terminating the rights
     of a parent shall give primary consideration to the
     developmental, physical and emotional needs and welfare of the
     child. The rights of a parent shall not be terminated solely on
     the basis of environmental factors such as inadequate housing,
     furnishings, income, clothing and medical care if found to be
     beyond the control of the parent. With respect to any petition
     filed pursuant to subsection (a)(1), (6) or (8), the court shall not
     consider any efforts by the parent to remedy the conditions
     described therein which are first initiated subsequent to the
     giving of notice of the filing of the petition.

23 Pa.C.S. § 2511(a)(2), (b).

     We first address whether the trial court abused its discretion by

terminating Father’s parental rights pursuant to section 2511(a)(2).

     In order to terminate parental rights pursuant to 23 Pa.C.S. [] §
     2511(a)(2), the following three elements must be met: (1)
     repeated and continued incapacity, abuse, neglect or refusal; (2)
     such incapacity, abuse, neglect or refusal has caused the child to
     be without essential parental care, control or subsistence
     necessary for his physical and mental well-being; and (3) the
     causes of the incapacity, abuse, neglect or refusal cannot or will
     not be remedied.

In re Adoption of M.E.P., 825 A.2d 1266, 1272 (Pa. Super. 2003) (citation

omitted).   “The grounds for termination due to parental incapacity that

cannot be remedied are not limited to affirmative misconduct.          To the

contrary, those grounds may include acts of refusal as well as incapacity to

perform parental duties.”    In re A.L.D., 797 A.2d 326, 337 (Pa. Super.

2002) (citations omitted).

     In the case of an incarcerated parent, this Court has stated:

                                    - 12 -
J-A20010-22


      [T]he fact of incarceration does not, in itself, provide grounds for
      the termination of parental rights.          However, a parent’s
      responsibilities are not tolled during incarceration. The focus is
      on whether the parent utilized resources available while in prison
      to maintain a relationship with his or her child. An incarcerated
      parent is expected to utilize all available resources to foster a
      continuing close relationship with his or her children…. Although
      a parent is not required to perform the impossible, he must act
      affirmatively to maintain his relationship with his child, even in
      difficult circumstances. A parent has the duty to exert himself,
      to take and maintain a place of importance in the child’s life.

      Thus, a parent’s basic constitutional right to the custody and
      rearing of his child is converted, upon the failure to fulfill his …
      parental duties, to the child’s right to have proper parenting and
      fulfillment of his … potential in a permanent, healthy, safe
      environment. A parent cannot protect his parental rights by
      merely stating that he does not wish to have his rights
      terminated.

In re B., N.M., 856 A.2d 847, 855-56 (Pa. Super. 2004) (internal citations

and quotation marks omitted). “Thus, the fact of incarceration alone neither

compels nor precludes termination of parental rights.        Parents must still

provide for the emotional and physical well-being of their children.” In re

Z.P., 994 A.2d 1108, 1120 (Pa. Super. 2010).          Moreover, we note that

“[t]he cause of incarceration may be particularly relevant to the [s]ection

2511(a) analysis, where imprisonment arises as a direct result of the

parent’s actions which were ‘part of the original reasons for the removal’ of

the child.”   Id. (quoting In re C.L.G., 956 A.2d 999, 1006 (Pa. Super.

2008)).

      Instantly, Father claims that DHS failed to meet its burden to establish

grounds for termination under section 2511(a)(2). Father’s Brief at 25. In

support of his argument, however, Father merely states that he “has


                                     - 13 -
J-A20010-22



contacted the [C]hildren through their caregivers, has housing[,] and is

willing to remedy the issues that brought the [C]hildren into care.” Id. He

does not provide any explanation for his lack of parental involvement with

his Children prior to his incarceration or his failure to maintain a bond with

the Children while incarcerated, nor does he explain how he plans to remedy

any of the causes or conditions of his incapacity, abuse, neglect or refusal,

which caused the Children to be without essential parental care. We remain

unconvinced that Father is due any relief on this claim.

      As DHS argues, Father has never acted as a father to the Children.

DHS’s Brief at 19.    Although the Children originally entered care due to

Mother’s drug addiction, DHS notes that Father was unable to provide them

with a safe home or parental care. Id. at 19-20. M.Q.H. and M.E.B.-H had

not received routine medical care or immunizations since 2018, and both

Mother and Father failed to address the behavioral health needs of M.Q.H.

Id. at 20.    Additionally, DHS indicates that Father did not respond to

telephone calls from an intake specialist at ARC to set up services for

housing and employment, nor has he attended any other courses for

parenting, housing, or employment.     Id. Prior to his incarceration, Father

was unemployed and living with his uncle and his uncle’s brother. Id. (citing

N.T. Hearing, 3/11/22, at 85-86 (Father’s testifying that if he were to be

reunified with his Children, all the Children would stay in a bedroom with

him in his uncle’s apartment)).     Father also failed to address domestic

violence or substance abuse issues, despite Mother’s PFA against him,

                                    - 14 -
J-A20010-22



M.Q.H.’s fear of him, and referrals to Menergy and domestic violence

courses. Id. In sum, DHS concludes that Father refused or was incapable

of prioritizing reunification with his Children and that it would not be

appropriate “to continue holding these [C]hildren’s lives in abeyance waiting

for Father to get his act together.” Id. at 21. “Not only did Father refuse to

obtain appropriate housing, … but he failed to attend parenting classes,

failed to access employment assistance, failed to visit any of his [C]hildren,

failed to talk with them on the phone, failed to attend drug treatment, and

generally failed to comply with anything the trial court ordered.” Id.

      Moreover, it is clear that the trial court took into consideration Father’s

period   of   incarceration   when   considering   termination   under   section

2511(a)(2); however, it emphasized that “for the first 14 months of this

case, [F]ather was not incarcerated and there were no attempts by [F]ather

to remedy any of the situations which led to the [C]hildren[’s] being

rendered dependent.”     N.T. Hearing at 95-96.     Based on all the evidence

presented, we conclude that the record supports the trial court’s findings of

clear and convincing evidence establishing that “the repeated and continued

incapacity[, ab]use, neglect or refusal to parent has caused the [C]hild[ren]

to be without essential parental care, control or subsistence necessary for

[their] physical or mental well-being and [that] the conditions and causes of

incapacity, abuse, neglect or refusal cannot or will not be remedied by

[Father].” Id. at 95. As such, we discern no abuse of discretion or error of

law in the court’s termination of Father’s parental rights under this section.

                                     - 15 -
J-A20010-22



      As for the trial court’s analysis under section 2511(b), Father argues

that the evidence presented by DHS “did not rise to the level of clear and

convincing evidence” to prove that termination of his parental rights is in the

best interests of the Children. Father’s Brief at 27. However, in support of

his claim, he merely states: “Father had telephone contact with the

[C]hildren through telephone calls.     When [F]ather is released he could

continue to make the bond between the [C]hildren and [F]ather stronger.”

Id.

      DHS counters that no bond exists between Father and the Children

and that substitute caregivers currently perform all the parenting tasks for

Children and provide them with love and affection. DHS’s Brief at 26. As for

Father’s assertion that he could continue to strengthen his bond with the

Children after his release from prison, DHS maintains that such a claim is

“inappropriate and incredible.     What matters is the bond Father has

established during the Children’s lives thus far,” which is nonexistent. Id.

DHS further explains:

      [T]he evidence established that there was no bond between
      Father and the Children. He has not visited with any of the
      Children during their time in care.       He has spoken to the
      caregivers of the older children, but there is no evidence of any
      regularity and no testimony or other evidence of any other
      contact with the [C]hildren. The caseworker testified that there
      is no parent/child relationship between Father and the Children.
      Father has never provided financially for the Children and has
      never sent cards, letters, or gifts to the Children. The Children
      do not ask to see Father. Father failed to establish a bond with
      the Children prior to his incarceration, and the caseworker
      testified that even if he were to attempt to complete his


                                    - 16 -
J-A20010-22


      objectives after his release, they could not be completed within
      … any reasonable period of time given how long the Children
      have already been in care. The caseworker did not believe that
      terminating Father’s rights would cause any irreparable harm to
      the Children.

      Instead, the Children are bonded with their relatives who have
      been caring for them for their entire time in care. M.M.H. is with
      his paternal aunt (and has been there since his discharge from
      the hospital[] after being born exposed to drugs)[,] and the
      older two children are with [their] maternal great grandmother.

Id. at 25-26 (citations to record omitted).

      DHS further suggests:

      In addition to examining the existence of a parent-child bond,
      the trial court should also consider the “love, comfort, security,
      and stability” the [C]hildren might have with their resource
      parents. In re A.S., 11 A.3d 473, 483 (Pa. Super. 2010). Here,
      the Children are all in pre-adoptive homes, and it is the resource
      parents who have been providing for the day-to-day needs of
      the Children. The Pennsylvania Supreme Court stated in In re[]
      T.S.M. that “[c]ommon sense dictates that courts considering
      termination must also consider whether the children are in a pre-
      adoptive home and whether they have a bond with their foster
      parents.” In re T.S.M., 71 A.3d [251,] 268 [(Pa. 2013)]. The
      caseworker testified that M.M.H. only recognizes [his] paternal
      aunt as his parent. Paternal aunt meets all of his needs[,] and
      he calls her “Mommy.” M.E.B.-H and M.Q.H. have been with
      [their] maternal great grandmother for the life of the case.
      Their relationship is “loving and caring,” per the caseworker.
      Maternal great-grandmother meets their daily needs[,] and they
      look to her for car[e] and support.

      Terminating Father’s parental rights would best serve the
      Children’s needs and welfare by helping them achieve safety,
      stability, and permanency.

Id. at 26-27 (citations to record omitted).

      After considering all the evidence presented, the trial court concluded

“there’s clearly no bond between the parents [and Children].      While they



                                    - 17 -
J-A20010-22



may know who they are[, the court] question[s] whether they do. And they

certainly do not know them in the traditional sense of a mother and father

because they’ve not been a mother and father to the [C]hildren since they

were placed into the system and rendered dependent.” N.T. Hearing at 98-

99. Based on the foregoing, we deem the trial court’s decision to terminate

Father’s parental rights under section 2511(b) to be supported by the

record, and we discern no abuse of discretion or error of law.

      Having determined that the trial court did not err in terminating

Father’s parental rights, we proceed with addressing the merits of Father’s

final issue pertaining to the permanency goal changes. In doing so, we are

guided by the following:

      In cases involving a court’s order changing the placement goal …
      to adoption, our standard of review is abuse of discretion. In re
      N.C., 909 A.2d 818, 822 (Pa. Super. 2006). To hold that the
      trial court abused its discretion, we must determine its judgment
      was “manifestly unreasonable,” that the court disregarded the
      law, or that its action was “a result of partiality, prejudice, bias
      or ill will.” Id. (quoting In re G.P.-R., 851 A.2d 967, 973 (Pa.
      Super. 2004)).       While this Court is bound by the facts
      determined in the trial court, we are not tied to the court’s
      inferences, deductions and conclusions; we have a “responsibility
      to ensure that the record represents a comprehensive inquiry
      and that the hearing judge has applied the appropriate legal
      principles to that record.” In re A.K., 906 A.2d 596, 599 (Pa.
      Super. 2006). Therefore, our scope of review is broad. Id.

In re S.B., 943 A.2d 973, 977 (Pa. Super. 2008).

      Furthermore, this Court has stated:

      Placement of and custody issues pertaining to dependent
      children are controlled by the Juvenile Act[, 42 Pa.C.S. §§ 6301-
      65], which was amended in 1998 to conform to the federal

                                    - 18 -
J-A20010-22


      Adoption and Safe Families Act (“ASFA”). The policy underlying
      these statutes is to prevent children from languishing indefinitely
      in foster care, with its inherent lack of permanency, normalcy,
      and long-term parental commitment.           Consistent with this
      underlying policy, the 1998 amendments to the Juvenile Act, as
      required by the ASFA, place the focus of dependency
      proceedings, including change of goal proceedings, on the child.
      Safety, permanency, and well-being of the child must take
      precedence over all other considerations, including the rights of
      the parents.

In re N.C., 909 A.2d 818, 823 (Pa. Super. 2006) (citations and footnotes

omitted; emphasis in original). Additionally, we recognize that “the agency

has the burden to show a goal change would serve the child’s best

interests….” In re R.M.G., 997 A.2d 339, 347 (Pa. Super. 2010).

      Specifically, section 6351 of the Juvenile Act provides direction to the

court for the disposition of dependent children, stating in pertinent part:

      (f) Matters to be determined at permanency hearing.—At
      each permanency hearing, a court shall determine all of the
      following:

            (1) The continuing necessity for and appropriateness of the
            placement.

            (2) The appropriateness, feasibility and extent of
            compliance with the permanency plan developed for the
            child.

            (3) The extent of progress made toward alleviating the
            circumstances which necessitated the original placement.

            (4) The appropriateness and feasibility of the current
            placement goal for the child.

            (5) The likely date by which the placement goal for the
            child might be achieved.

            (5.1) Whether reasonable efforts were made to finalize the
            permanency plan in effect.


                                     - 19 -
J-A20010-22


          (6) Whether the child is safe.

                                    …

          (9) If a child has been in placement for at least 15 of the
          last 22 months or the court has determined that
          aggravated circumstances exist and that reasonable efforts
          to prevent or eliminate the need to remove the child from
          the child’s parent, guardian or custodian or to preserve
          and reunify the family need not be made or continue to be
          made, whether the county agency has filed or sought to
          join a petition to terminate parental rights and to identify,
          recruit, process and approve a qualified family to adopt the
          child unless:

                (i) The child is being cared for by a relative best
                suited to the physical, mental and moral welfare of
                the child;

                (ii) The county agency has documented a compelling
                reason for determining that filing a petition to
                terminate parental rights would not serve the needs
                and welfare of the child; or

                (iii) The child’s family has not been provided with
                necessary services to achieve the safe return to the
                child’s parent, guardian or custodian within the time
                frames set forth in the permanency plan.

          (10) If a sibling of a child has been removed from his
          home and is in a different placement setting than the child,
          whether reasonable efforts have been made to place the
          child and the sibling of the child together or whether such
          joint placement is contrary to the safety or well-being of
          the child or sibling.

          (11) If the child has a sibling, whether visitation of the
          child with that sibling is occurring no less than twice a
          month, unless a finding is made that visitation is contrary
          to the safety or well-being of the child or sibling.

          (12) If the child has been placed with a caregiver, whether
          the child is being provided with regular, ongoing
          opportunities to participate in age-appropriate or
          developmentally appropriate activities. In order to make



                                  - 20 -
J-A20010-22


          the determination under this paragraph, the county agency
          shall document the steps it has taken to ensure that:

                (i) The caregiver is following the reasonable and
                prudent parent standard; and

                (ii) The child has regular, ongoing opportunities to
                engage in age-appropriate or developmentally
                appropriate activities.    The county agency shall
                consult with the child regarding opportunities to
                engage in such activities.

                                    …

     (f.1)     Additional    determination.—Based         upon    the
     determinations made under subsection (f) and all relevant
     evidence presented at the hearing, the court shall determine one
     of the following:

          (1) If and when the child will be retuned to the child’s
          parent, guardian or custodian in cases where the return is
          best suited to the safety, protection and physical, mental
          and moral welfare of the child.

          (2) If and when the child will be placed for adoption, and
          the county agency will file for termination of parental
          rights in cases where return to the child’s parent, guardian
          or custodian is not best suited to the safety, protection and
          physical, mental and moral welfare of the child.

          (3) If and when the child will be placed with a legal
          custodian in cases where the return to the child’s parent,
          guardian or custodian or being placed for adoption is not
          best suited to the safety, protection and physical, mental
          and moral welfare of the child.

          (4) If and when the child will be placed with a fit and
          willing relative in cases where return to the child’s parent,
          guardian or custodian, being placed for adoption or being
          placed with a legal custodian is not best suited to the
          safety, protection and physical, mental and moral welfare
          of the child.

                                    …

     (f.2) Evidence.—Evidence of conduct by the parent that places
     the health, safety or welfare of the child at risk, including

                                  - 21 -
J-A20010-22


      evidence of the use of alcohol or a controlled substance that
      places the health, safety or welfare of the child at risk, shall be
      presented to the court by the county agency or any other party
      at any disposition or permanency hearing whether or not the
      conduct was the basis for the determination of dependency.

      (g) Court order.—On the basis of the determination made
      under subsection (f.1), the court shall order the continuation,
      modification or termination of placement or other disposition
      which is best suited to the safety, protection and physical,
      mental and moral welfare of the child.

42 Pa.C.S. § 6351(f), (f.1), (f.2), (g).

      Additionally, this Court has provided further considerations that apply

in goal change situations, stating:

      Because the focus is on the child’s best interests, a goal change
      to adoption might be appropriate, even when a parent
      substantially complies with a reunification plan. In re N.C.,
      supra [at] 826-27. Where a parent’s “skills, including [his or]
      her judgment with regard to the emotional well-being of her
      children, remain problematic[,]” a goal change to adoption might
      be appropriate, regardless of the parent’s compliance with a
      permanency plan. Id. at 825. The agency is not required to
      offer services indefinitely, where a parent is unable to properly
      apply the instruction provided. In re A.L.D., 797 A.2d 326, 340
      (Pa. Super. 2002). See also In re S.B., supra at 981 (giving
      priority to child’s safety and stability, despite parent’s substantial
      compliance with permanency plan); In re A.P., 728 A.2d 375,
      379 (Pa. Super. 1999), appeal denied, 560 Pa. 693, 743 A.2d
      912 (1999) (holding where, despite willingness, parent cannot
      meet “irreducible minimum parental responsibilities, the needs of
      the child must prevail over the rights of the parent”). Thus,
      even where the parent makes earnest efforts, the “court cannot
      and will not subordinate indefinitely a child’s need for
      permanence and stability to a parent’s claims of progress and
      hope for the future.” In re Adoption of R.J.S., 901 A.2d 502,
      513 (Pa. Super. 2006).

In re R.M.G., 997 A.2d at 347.




                                      - 22 -
J-A20010-22



      Here, Father claims that the trial court erred in determining that a goal

change to adoption is in the Children’s best interest. Father’s Brief at 27.

He specifically disputes that reasonable efforts were made by DHS to finalize

his permanency plan, asserting that the “CUA made no outreach to [him],

did not send him updated single case plans[,] or arrange any physical,

virtual[,] or telephone visits from August 2021 to the time of the hearing[.]”

Id. at 28. Father further argues that he was willing to take parenting and

other programs offered by the CUA, that he had housing and was to be

released within four days of the hearing, and that he is willing to take the

steps to remedy the condition that brought the [Children] into care once he

is released from prison. Id.

      Unfortunately, the trial court’s pronouncement of its decision to

change the permanency goals from reunification to adoption is devoid of any

reference to the section 6351(f) and (f.1) factors, which the court is required

to consider prior to making such determinations. See 42 Pa.C.S. § 6351(f)

(listing the factors that a court shall determine at a permanency hearing);

42 Pa.C.S. § 6351(f.1) (providing additional determinations that the court is

required to make “based upon the determinations made under subsection (f)

and all relevant evidence presented at the hearing”).         In its notice of

compliance with Rule 1925(a), the trial court directs us to the notes of

testimony from the March 11, 2022 hearing for its statement of reasons for

terminating Father’s parental rights and changing the Children’s permanency

goals to adoption.   See Notice of Compliance, 5/12/22, at 2 (citing N.T.

                                    - 23 -
J-A20010-22



Hearing at 95-99). Our review of the transcript, however, reveals only the

trial court’s analysis under section 2511(a) and (b) pertaining to the

termination of Father’s parental rights, followed by a single statement that

“it’s in the best interest of these [C]hildren to have this goal changed to

adoption.” N.T. Hearing at 95-97. No explanation for the goal change has

been provided. “Questions regarding the propriety of an order granting or

denying a goal change petition are … discrete inquiries requiring an analysis

of interests exquisitely separable from those interests reviewed in questions

relating to the involuntary termination of parental rights.” In re R.I.S., 36

A.3d 567, 575 (Pa. 2011). Without a proper analysis of the relevant section

6351(f) and (f.1) factors in support of the trial court’s decision to change the

permanency goals to adoption, our ability to perform appellate review is

impeded.      Thus, we are constrained to vacate the April 11 and 12, 2022

orders granting the goal changes, and we remand for an examination of the

merits of the goal change petitions under the appropriate statutory

provisions.

      Accordingly, we affirm the March 11, 2022 decrees involuntarily

terminating Father’s parental rights to Children, we vacate the April 11 and

12, 2022 orders changing the permanency goals to adoption, and we

remand with instructions consistent with this memorandum.

      Decrees affirmed.     Orders vacated.     Case remanded.      Jurisdiction

relinquished.




                                     - 24 -
J-A20010-22


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/16/2022




                          - 25 -